Citation Nr: 9921419	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for a right 
anterior tibialis muscle herniation, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from September 1942 to February 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's 
service-connected right anterior tibialis muscle herniation.  The 
veteran was afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer in October 1998.  The veteran has 
been represented throughout this appeal by the Disabled American 
Veterans.  

The Board notes that the veteran may have submitted an informal 
claim for an increased evaluation for right varicose veins.  In 
reviewing the claims file, the Board observes that the report of 
the veteran's February 1946 physical examination for service 
separation notes that he exhibited right leg varicosities.  In 
August 1949, the Dallas, Texas, Regional Office established 
service connection for right leg varicose veins and assigned a 
noncompensable evaluation for that disability.  The veteran was 
subsequently diagnosed with a right anterior tibialis muscle 
herniation.  In June 1971, the San Francisco, California, 
Regional Office determined that the veteran's service-connected 
right leg disorder had apparently been misdiagnosed and 
recharacterized the disability as a right anterior tibialis 
muscle herniation.  The Board finds that while the San Francisco, 
California, Regional Office did not explicitly sever service 
connection for right varicose veins, its June 1971 rating action 
had the same effect.  Service connection for any disability which 
has been in effect for ten years or more will not be severed 
except upon a showing that the original grant was based on fraud 
or it is clearly shown from military records that the person 
concerned did not have the requisite service or character of 
discharge.  38 C.F.R.§ 3.957 (1998).  There was no such showing.  
Therefore, the Board finds that service connection is currently 
in effect for both a right anterior tibialis muscle herniation 
and right varicose veins.  

It appears that the RO has not had an opportunity to act upon the 
veteran's informal claim for an increased evaluation.  Absent an 
adjudication, a notice of disagreement, a statement of the case, 
and a substantive appeal, the Board does not have jurisdiction 
over the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 
284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the VA 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Board Member 
cannot have jurisdiction of the issue.  38 C.F.R. § 19.13 (1998).  
The Court has noted that:

Furthermore, 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, 
sequential, procedural steps that must be 
carried out by a claimant and the RO or 
other "agency of original jurisdiction" 
(AOJ) (see Machado v. Derwinski, 928 F.2d 
389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by 
the BVA.  Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: "Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of the 
case is furnished as prescribed in this 
section."  Bernard v. Brown, 4 Vet. App. 
384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter over 
which it has no jurisdiction.  Hazan v. Gober, 10 Vet. App. 
511(1997).  Therefore, the issue is referred to the RO for 
appropriate action.  Black v. Brown, 10 Vet. App. 279 (1997).  If 
the veteran wishes to appeal from the decision, he has an 
obligation to file a timely notice of disagreement and a timely 
substantive appeal following the issuance of the statement of the 
case.  38 C.F.R. § 20.200 (1998).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.  

2.  The maximum schedular evaluation for a right anterior 
tibialis muscle rupture is currently in effect.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right anterior tibialis muscle herniation have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5326 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), and if so, whether the VA has properly 
assisted him in the development of his claim.  A "well-grounded" 
claim is one which is plausible.  A review of the record 
indicates that the veteran's claim is plausible and that all 
relevant facts have been properly developed.  


I.  Historical Review

The report of the veteran's February 1946 physical examination 
for service separation indicates that he exhibited mild right 
varicosities.  In August 1949, the Dallas, Texas, Regional Office 
established service connection for right leg varicose veins and 
assigned a noncompensable evaluation for that disability.  

The report of an October 1949 VA examination for compensation 
purposes reflects that the veteran exhibited a small herniation 
in the fascia of the right leg at a point twenty-two centimeters 
below the right knee and about two and one-half centimeters 
lateral to the mid-line of the tibia.  The hernia slit was 
observed to be approximately one-half centimeter in length.  The 
report of a February 1967 VA examination for compensation 
purposes notes that the veteran exhibited a small herniation of 
the right anterior tibialis muscle and no varicose veins.  The 
examiner commented that the veteran's muscle herniation must have 
been previously misdiagnosed as a varicosity.  In June 1971, the 
San Francisco, California, Regional Office recharacterized the 
veteran's service-connected right leg disability as a right 
tibialis muscle herniation; and assigned a 10 percent evaluation 
for that disability.  


II.  Increased Disability Evaluation 

Initially, the Board notes that a 10 percent disability 
evaluation is warranted for an extensive muscle hernia without 
other injury to the muscle.  38 C.F.R. Part 4, Diagnostic Code 
5326.  The Board observes that the veteran is currently in 
receipt of the maximum evaluation available for a right anterior 
tibialis muscle herniation under Diagnostic Code 5326.  The 
record reflects that on VA examination in December 1997, the VA 
examiner observed that as far as the fascial defect attributable 
to the muscle hernia was concerned, "I do not feel that it would 
have any affect on function of the knee or ankle."  There is no 
additional evidence of record to establish any functional 
impairment attributable to the service-connected muscle 
disability such to provide for an evaluation pursuant to an 
alternate Diagnostic Code.  Therefore, the Board concludes that 
an evaluation in excess of 10 percent for the veteran's right 
anterior tibialis muscle herniation is not warranted.  In 
reaching this determination, the Board finds that the Diagnostic 
Code assigned is directly on point and that resort to other 
codes, as noted above, would be inappropriate in the absence of 
other manifestations.  

Extraschedular Consideration

Review of the record reveals that the RO expressly considered and 
declined to refer the veteran's claim for an increased disability 
evaluation to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  That 
regulation provides that to accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the 
Undersecretary for Benefits or the Director, VA Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  The 
governing criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  



ORDER

An increased evaluation for a right anterior tibialis muscle 
herniation is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

